Bell, Justice.
Where an unmarried man, who is the head of a family which consists of himself, a widowed mother, and two sisters, one of whom is unmarried, furnishes and maintains an automobile for the purpose of being used by the members of the family for their pleasure and comfort, and where, while on a particular occasion with the specific authority and consent of the brother, thé automobile is being run and operated by the unmarried sister for her comfort and pleasure and the comfort and pleasure of her friends at the time accompanying her in the automobile, another person is injured and damaged as the proximate result of the negligence of the sister in operating the automobile under the circumstances, the unmarried brother is liable for such injuries. See Hubert v. Harpe, 181 Ga. 168 (182 S. E. —).

All the Justices concur, except A.t7dnson and Gilbert, JJ., who dissent, and Bussell, O. J., absent for providential cause.